EXECUTION COPY

 

 

SECURED GUARANTY

 

THIS SECURED GUARANTY (this “Guaranty”), dated as of April 11, 2007, is made by
EnerJex Resources, Inc., a Nevada corporation, with headquarters located at 7300
West 110th Street, Seventh Floor, Overland Park, Kansas 66210 (the “Guarantor”)

 

WHEREAS, Midwest Energy, Inc., a Nevada corporation, with headquarters located
at 7300 West 110th Street, Seventh Floor, Overland Park, Kansas 66210 (the
“Company”) has on even date herewith issued senior secured debentures (the
“Debentures”) to the Holders, as defined therein, pursuant to the terms of that
certain Securities Purchase Agreement dated as of even date herewith (as
amended, modified, supplemented or extended from time to time, the “Securities
Purchase Agreement” and, together with all related agreements and documents
issued or delivered thereunder or pursuant thereto, the “Transaction
Documents”);

 

WHEREAS, it is a condition to the willingness of the Holders to purchase the
Debentures from the Company as contemplated under the Securities Purchase
Agreement that the Guarantor enters into this Guaranty for the benefit of the
Holders;

 

WHEREAS, the Guarantor will receive either a direct or indirect benefit from the
credit provided to the Company under the Transaction Documents; and

 

NOW THEREFORE, the parties hereto, intending to be legally bound, and in
consideration of the foregoing and the mutual covenants contained herein, hereby
agree as follows:

 

 

Section 1.

Guaranty.

 

(a)          The Guarantor, jointly and severally, as primary obligor and not
merely as surety, hereby absolutely, unconditionally and irrevocably guarantees:
(i) the performance of all obligations of the Company under the Transaction
Documents, including without limitation the due and punctual payment in full
(and not merely the collectibility) of all obligations under the Debentures,
including all principal thereof and all interest payable thereon, at the
interest rate provided therein, in each case regardless of the extent allowed as
a claim in any proceeding in respect of the bankruptcy, reorganization or
insolvency of the Company, the Guarantor or any of their respective Affiliates
(a “Reorganization”), in each case when due and payable, according to the terms
of the Debentures and the other Transaction Documents, whether at stated
maturity, by reason of acceleration or otherwise; (ii) the due and punctual
payment in full (and not merely the collectibility) of all other sums and
charges which may at any time be due and payable by the Company in accordance
with, or under the terms of, the Debentures or the other Transaction Documents,
whether at stated maturity, by reason of acceleration or otherwise; (iii) the
due and punctual payment in full (and not merely the collectibility),
performance and/or observance of all other indebtedness, liabilities,
obligations, terms, covenants and conditions contained in the Transaction
Documents, whether now or hereafter existing, on the part of the Company to be
paid, performed or observed; and (iv) the due and punctual payment and
performance in full (and not merely the collectibility) of any and all other
future advances and other obligations,

 

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



indebtedness, obligations and liabilities of the Company to each of the Holders
of every kind and description, whether now existing or hereafter arising,
whether direct, indirect or contingent, whether secured or unsecured, and
howsoever evidenced, incurred or arising, including without limitation any
future loans and advances made to the Company by any Holder prior to, during or
following any Reorganization (all of the foregoing being hereinafter
collectively called the “Guaranteed Obligations”).

 

(b)          Notwithstanding any provision contained in this Guaranty or any
other Guaranty Document (as defined in Section 2) to the contrary (except as set
forth in clause (c) below), it is the intention and guaranty of the Guarantor
and the Company that the obligations of the Guarantor under this Guaranty shall
be valid and enforceable against the Guarantor to the maximum extent permitted
by applicable law. Accordingly, if any provision of this Guaranty creating any
obligation of a Guarantor in favor of the Holders shall be declared to be
invalid or unenforceable in any respect or to any extent, it is the stated
intention and agreement of the Guarantor and the Holders that any balance of the
obligation created by such provision and all other obligations of the Guarantor
to the Holders created by other provisions of this Guaranty shall remain valid
and enforceable. Likewise, if any sums which any Holder may be otherwise
entitled to collect from a Guarantor under this Guaranty shall be declared to be
in excess of those permitted under any law (including any federal or state
fraudulent conveyance or like statute or rule of law) applicable to the
Guarantor’s obligations under this Guaranty, it is the stated intention and
agreement of the Guarantor and such Holder that all sums not in excess of those
permitted under such applicable law shall remain fully collectible by such
Holder from the Guarantor and such excess sums shall nevertheless survive as a
subordinate obligation of the Guarantor, junior in right to the claims of
general unsecured creditors, but prior to the claims of equityholders in the
Guarantor. This provision shall control every other provision of the Guaranty
Documents.

 

Section 2.           Security. This Guaranty (as the same may be amended,
modified, supplemented, replaced or extended from time to time) and all
obligations, indebtedness or liabilities of the Guarantor arising hereunder, as
well as the obligations under the other Transaction Documents, shall be secured
by the Pledge and Security Agreement of even date herewith (as the same may be
amended, restated, renewed, replaced, supplemented or otherwise modified from
time to time, (the “Pledge Agreement”; the Pledge Agreement, together with this
Guaranty and any and all other agreements now or hereafter securing this
Guaranty, being collectively referred to herein as the “Guaranty Documents”).

 

Section 3.           Subsequent Changes. The Guarantor expressly agrees that
each Holder may, in its sole and absolute discretion, without notice to or
further assent of the Guarantor and without in any way releasing, affecting or
impairing the Guaranteed Obligations and liabilities of the Guarantor hereunder:
(a) waive compliance with, or any default under, or grant any other indulgences
with respect to, the Guaranteed Obligations; (b) modify, amend or change any
provisions of the Guaranteed Obligations; (c) grant extensions or renewals of or
with respect to the Guaranteed Obligations, and/or effect any release,
compromise or settlement in connection therewith; (d) agree to the substitution,
exchange, release or other disposition of the Guarantor or of all or any part of
the collateral securing the Guaranteed Obligations; (e) make advances for the
purpose of performing any term or covenant contained in the Guaranty Documents
or any other

 

2

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



Transaction Documents evidencing the Guaranteed Obligations, with respect to
which the Company shall be in default; (f) subject to the provisions of the
Debentures, assign or otherwise transfer the Guaranteed Obligations, including,
without limitation, the assignment and transfer of any Holder’s rights and
remedies under this Guaranty, or any interest therein; (g) deal in all respects
with the Company and the Guarantor, the Guaranteed Obligations or any collateral
securing the Guaranteed Obligations as if this Guaranty were not in effect; (h)
extend credit to the Company or the Guarantor whether or not (1) notice of
election to terminate any of the Transaction Documents or any other agreement
among the Holders and the Company or the Guarantor has been given by the
Holders, or by the Company or the Guarantor, or (2) any Event of Default, or any
event which with notice or lapse of time, or both, would constitute an Event of
Default, has occurred under the Debentures or any other agreement among the
Holders and the Company or the Guarantor; (i) replace any existing obligations
and the documentation therefore with an amended and restated obligation and the
documentation therefor; and (j) settle or compromise any or all of the
Guaranteed Obligations with the Company or the Guarantor, and/or any other
person or persons liable therein, and/or subordinate the payment of same or any
part hereof to the payment of any other debts or claims which may at any time be
due or owing to the Holders and/or other person.

 

Section 4.           Direct and Absolute Obligation. The liability of the
Guarantor under this Guaranty shall be primary, direct and immediate and not
conditional or contingent upon pursuit by the Holders of any remedies it may
have against the Company or the Guarantor or any other party with respect to the
Guaranteed Obligations, whether pursuant to the terms of the Debentures or
otherwise. The obligations of the Guarantor under this Guaranty shall be
absolute and unconditional, irrespective of the genuineness, validity,
regularity, enforceability or priority of the Debentures or the Transaction
Documents, the Guaranteed Obligations or any other circumstances which might
otherwise constitute a legal or equitable discharge of a surety or guarantor and
without regard to any counterclaim, setoff, declaration or defense of any kind
which any party obligated under the Debentures or any other document evidencing
or securing any of the Guaranteed Obligations may have or assert. No exercise or
nonexercise by any Holder of any right given to it hereunder or under the
Debentures, and no change, impairment or suspension of any right or remedy of
any Holder, shall in any way affect any of either Guarantor’s obligations
hereunder or give the Guarantor any recourse against any Holder. Without
limiting the generality of the foregoing, no Holder shall be required to make
any demand on the Company, its Affiliates and/or any other party, or otherwise
pursue or exhaust its remedies against the Company or any other party, before,
simultaneously with or after, enforcing its rights and remedies hereunder
against the Guarantor. Any one or more successive and/or concurrent actions may
be brought hereon against the Guarantor, either in the same action, if any,
brought against the Company and/or any other party, or in separate actions, as
often as a Holder, in its sole discretion, may deem advisable.

 

 

Section 5.

Waivers.

 

(a)          The Guarantor hereby expressly waives: (i) diligence, presentment
and demand for payment and protest of nonpayment; (ii) notice of acceptance of
this Guaranty and of presentment, demand, dishonor and protest; (iii) notice of
any default hereunder or under the Debentures or any other Guaranteed
Obligations and of all indulgences; (iv) all other notices and

 3

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



demands otherwise required by law which the Guarantor may lawfully waive; (v)
the right to assert in any action or proceeding hereupon any setoff,
counterclaim or other claim which it may have against the Holders; and (vi) the
benefit of all other principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof. As further
consideration for the purchase of the Debentures by the Holders from the Company
and as a material inducement to the Holders to purchase the Debentures and
accept this Guaranty, the Guarantor hereby irrevocably waives, disclaims and
relinquishes all claims, whether based in equity or law, whether by contract,
statute or otherwise, that the Guarantor might now or hereafter have against the
Company or any other person that is primarily or contingently liable on the
Guaranteed Obligations guarantied hereby or that arise from the existence or
performance of the Guarantor’s obligations under this Guaranty, including, but
not limited to, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, or participation in any claim or remedy of the
Company or any of its Subsidiaries against the Holders or any collateral
security that any Holder now has or hereafter acquires.

 

(b)          The Guarantor is presently informed of the financial condition of
the Company and of all of the circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Guaranteed Obligations.
The Guarantor hereby covenants and agrees that the Guarantor will continue to
keep itself informed of the Company’s financial condition, the status of other
guarantors, sureties, or other parties liable with respect to the Guaranteed
Obligations, if any, and of all of the circumstances which bear upon the risk of
nonpayment. Absent a written request for such information by the Guarantor to
the Holders, the Guarantor hereby waives its right if any, to require any Holder
to disclose to the Guarantor any information which such Holder may now or
hereafter acquire concerning such condition or circumstances, including, without
limitation, the release of or revocation by any other guarantor or other party
liable with respect to the Guaranteed Obligations.

 

Section 6.           Unenforceability of Obligations against the Company. If for
any reason the Company has no legal existence or is under no legal obligation to
discharge any of the Guaranteed Obligations, or if any of the Guaranteed
Obligations have become irrecoverable from the Company by reason of its
insolvency, bankruptcy or reorganization or by other operation of law or for any
other reason, this Guaranty shall nevertheless be binding on the Guarantor to
the same extent as if the Guarantor at all times had been the principal obligor
on all such Guaranteed Obligations. In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Company or for any other reason, all such
amounts otherwise subject to acceleration under the terms of the Debentures, the
other Transaction Documents or any other agreement evidencing, securing or
otherwise executed in connection with any Guaranteed Obligation shall be
immediately due and payable by the Guarantor.

 

Section 7.           Instrument for the Payment of Money. The Guarantor hereby
acknowledges that this Guaranty constitutes an instrument for the payment of
money, and consents and agrees that each Holder, at its sole option, in the
event of a dispute by the Guarantor in the payment of monies due hereunder,
shall have the right to bring motion-action under New York CPLR Section 3213.

 4

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



Section 8.           Representations and Warranties. The Guarantor hereby
represents and warrants to the Holders that:

 

(a)          the Guarantor (i) is a corporation duly organized and validly
existing and in good standing under the laws of the state of its incorporation
and is duly qualified to transact business in each jurisdiction where because of
the nature of its business or property such qualification is required, (ii) has
full power and authority to own its properties and assets and to carry on its
business as now being conducted and as presently contemplated, and (iii) has
full power and authority to execute and deliver, and perform its obligations
under, the Guaranty Documents to which it is a party or signatory.

 

(b)          the execution and delivery of, and performance by the Guarantor of
its obligations under, the Guaranty Documents are within its corporate power,
have been duly authorized by all requisite action and do not and will not
violate any provision of law, any order, judgment or decree of any court or
other agency of government, the corporate charter or by-laws of the Guarantor or
any indenture, agreement or other instrument to which the Guarantor is a party,
or by which the Guarantor is bound, or be in conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under, or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the property or assets of the Guarantor pursuant
to, any such indenture, agreement or instrument, except where such violation,
conflict or default would not have a material adverse effect on the properties,
assets or condition (financial or otherwise) of the Guarantor or any rights of
the Holders under any of the Guaranty Documents to which it is a party
(hereinafter, a “Material Adverse Effect”). Each of the Guaranty Documents to
which the Guarantor is a party, including without limitation the Pledge
Agreement, constitutes the valid and binding obligation of the Guarantor,
enforceable against it in accordance with its terms, subject, however, to
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the rights and remedies of creditors generally or the application of principles
of equity, whether in any action in law or proceeding in equity, and subject to
the availability of the remedy of specific performance or of any other equitable
remedy or relief to enforce any right under any such agreement.

 

(c)          Except for filings to be made in connection with the Pledge
Agreement (including, but not limited to, UCC-1 Financing Statements) and any
other collateral document that requires the recordation or filing with any
governmental authority, the Guarantor are not required to obtain any consent,
approval or authorization from, or to file any declaration or statement with,
any governmental instrumentality or other agency, or any other person, in
connection with or as a condition to the execution, delivery or performance of
any of the Guaranty Documents to which it is a party.

 

(d)          There is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency, including any
arbitration board or tribunal, now pending or, to the knowledge of the
Guarantor, threatened (nor is any basis therefor known to the Guarantor), (i)
which questions the validity of any of the Guaranty Documents, or any action
taken or to be taken pursuant hereto or thereto, or (ii) against or

 

5

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



affecting the Guarantor which, if adversely determined, either in any case or in
the aggregate, would have a Material Adverse Effect.

 

(e)          No Guarantor is a party to any agreement or instrument or subject
to any corporate, partnership or other restriction which by its terms could have
a Material Adverse Effect as a result of the Guarantor entering into this
Guaranty or performing hereunder.

 

(f)           No Guarantor is in violation of any provision of its corporate
charter or by-laws or any material indenture, agreement or instrument to which
it is a party or by which it is bound or, to the best of the Guarantor’s
knowledge and belief, of any provision of law or any order, judgment or decree
of any court or other Governmental Authority except to the extent such violation
would not cause a Material Adverse Effect.

 

Section 9.           Affirmative Covenant. The Guarantor hereby covenants and
agrees that, until payment in full of the Guaranteed Obligations and termination
of all commitments with respect thereto, the Guarantor shall comply with all of
the covenants and other provisions of the Debentures which apply to it (if any).

 

Section 10.        Events of Default. In each case of the happening of an “Event
of Default”, as such term (or any similar term) is defined in the Debentures
(hereinafter referred to as an “Event of Default”), then and upon any such Event
of Default and at any time thereafter during the continuance of such Event of
Default, at the election of the Holders (or automatically in the case of certain
Events of Default as specified in the Debentures), the Guaranteed Obligations
and any and all other obligations of the Company and the Guarantor and any of
them to the Holders shall for the purposes of this Guaranty immediately become
due and payable, both as to principal and interest, without presentment, demand,
or protest, all of which are hereby expressly waived, anything contained herein
or other evidence of such Guaranteed Obligations to the contrary
notwithstanding.

 

Section 11.         Notices. All notices, requests, demands and other
communications provided for hereunder shall be in writing (including telecopied
communication) and mailed or telecopied or delivered to the applicable party at
the addresses indicated pursuant to the Pledge Agreement or, as to each party,
at such other address as shall be designated by such parties in a written notice
to the other party complying as to delivery with the terms of this Section. All
such notices, requests, demands and other communication shall be deemed given
upon receipt by the party to whom such notice is directed.

 

Section 12.         Place and Denomination of Payment. All Guaranteed
Obligations paid by the Guarantor hereunder shall be paid in U.S. Dollars in
immediately available funds to the Holders at their offices at the address
provided for above unless some other address is hereafter designated by the
Holders.

.

Section 13.         Subordination, Assignment and Transfer. Until the payment
and performance in full of all Guaranteed Obligations, no Guarantor shall accept
or retain any distribution or other payment from the Company unless the same is
not restricted under the terms

 

6

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



of the Debentures. The Guarantor hereby irrevocably appoints the Agent, as
defined in the Pledge Agreement and as may be replaced from time to time, as the
Guarantor’s attorney-in-fact in its name to demand and enforce payment of the
Guarantor’s obligations and indebtedness hereunder, to prove all claims, receive
all dividends and take all other action on said obligations and indebtedness in
any liquidation or any proceedings whatsoever affecting the Company or their
property under any bankruptcy or other laws now or hereafter in effect for the
relief of debtors.

 

Section 14.        Termination of Guaranty. This Guaranty is a continuing
Guaranty and shall remain in full force and effect until the indefeasible
payment in full in cash (or other property acceptable to the Holders, in their
sole discretion) of the Guaranteed Obligations.

 

Section 15.         Company’s Insolvency. The obligations of the Guarantor to
make payment in accordance with the terms of this Guaranty shall not be
impaired, modified, changed, released or limited in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of the
Company, any of its Subsidiaries or any of its respective estates, in bankruptcy
or reorganization resulting from the operation of any present or future
provision of the United States Bankruptcy Code or other statute or from the
decision of any court. The Guarantor agrees that in the event any amounts
referred to herein are paid in whole or in part by the Company, any of its
Subsidiaries or the Guarantor, the Guarantor’s liability hereunder shall
continue and remain in full force and effect in the event that all or any part
of any such payment is recovered from the Holders as a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law. The
Guarantor further agrees that this Guaranty includes the costs incurred by the
Holders in defending any claim or suit seeking such recovery.

 

Section 16.         Nonwaiver of Rights. All rights and remedies afforded to the
Holders by reason of this Guaranty and the Debentures or by law are separate and
cumulative and the exercise of one shall not in any way limit or prejudice the
exercise of any other such rights or remedies. No delay or omission by the
Holders in exercising any such right or remedy shall operate as a waiver
thereof. No waiver of any rights and remedies hereunder, and no modification or
amendment hereof, shall be deemed made by the Holders unless in writing and duly
executed. Any such written waiver shall apply only to the particular instance
specified therein and shall not impair the further exercise of such right or
remedy or of any other right or remedy of the Holders, and no single or partial
exercise of any right or remedy hereunder shall preclude further exercise of any
other right or remedy.

 

Section 17.         CONSENT TO JURISDICTION. THE GUARANTOR, TO THE EXTENT THAT
THE GUARANTOR MAY LAWFULLY DO SO, HEREBY CONSENTS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THE GUARANTOR’S OBLIGATIONS UNDER OR
WITH RESPECT TO THIS GUARANTY AND THE GUARANTY DOCUMENTS, AND EXPRESSLY WAIVES
ANY AND ALL OBJECTIONS THE GUARANTOR MAY HAVE AS

 

7

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



TO VENUE INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH FORUM, IN ANY
OF SUCH COURTS. IN ADDITION, TO THE EXTENT THAT IT MAY LAWFULLY DO SO, THE
GUARANTOR CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR U.S.
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE
GUARANTOR IN CARE OF THE COMPANY AT THE ADDRESS PROVIDED IN THE DEBENTURES. TO
THE EXTENT THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE GUARANTOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY TO THE MAXIMUM EXTENT PERMITTED BY LAW.

 

Section 18.         WAIVER OF TRIAL BY JURY. THE GUARANTOR HEREBY VOLUNTARILY
AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT IN OR WITH RESPECT TO
THIS GUARANTY, THE GUARANTY DOCUMENTS OR ANY OTHER AGREEMENTS EXECUTED IN
CONNECTION HEREWITH.

 

Section 19.        Agency. Pursuant to Section 16 of the Pledge Agreement and
subject to the rights and obligations provided the Agent therein, the Agent may
act for the Holders hereunder.

 

Section 20.        Governing Law. This Guaranty shall be construed in accordance
with and governed by the laws of the State of New York applicable to contracts
made and performed in said state. It is intended that this Guaranty shall take
effect as a sealed instrument.

 

Section 21.         Successors. This Guaranty shall inure to the benefit of, and
be enforceable by, the Holders and their successors and assigns, and shall be
binding upon, and enforceable against, the Guarantor and its successors and
assigns.

 

Section 22.         Severability. In case this Guaranty or any one or more of
the provisions contained herein shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Guaranty
shall be construed as if such invalid, illegal or unenforceable provision had
never been included.

 

Section 23.         Section Headings. The section headings in this Guaranty are
inserted for convenience of reference only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.

 

Section 24.         Counterparts. This Guaranty may be executed by the parities
hereto in several counterparts hereof and by different parties hereto on
separate counterparts hereof, each of which shall be an original and all of
which shall together constitute one and the same agreement. Delivery of an
executed signature page of this Guaranty by facsimile transmission or

 8

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



electronic mail shall be effective as an in-hand delivery of an original
executed counterpart thereof.

 

Section 25.        Inconsistencies. Any inconsistencies between the provisions
of this Guaranty and the Debentures shall be governed by a reference to the
provisions of the Debentures.

 

[Signature Page Follows]

 

9

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
under seal as of the day and year first above written.

 

GUARANTOR:

 

ENERJEX RESOURCES, INC., A NEVADA CORPORATION

 

By:/s/                                                                       

 

Name:

 

Title:

 

 

Address for Notice and Delivery:

7300 W. 110th Street, 7th Floor

Overland Park, KS 66210

Telephone:  913.693.4600

Facsimile:   913.693.4601

Attention:    Steve Cochennet, CEO

 

With a copy to:

Stoecklein Law Group

402 W. Broadway, Suite 400

San Diego, CA 92101

Telephone:  619.595.4882

Facsimile:    619.595.4883

Attention:    Donald J. Stoecklein

 

 

 

 

[Secured Guaranty Signature Page]

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the undersigned has duly executed the
agreement as of the day and year first above written.

 

SECURED PARTY:

 

DKR SOUNDSHORE OASIS HOLDING FUND LTD.

 

By:/s/                                                                       

 

Name:

 

Title:

 

 

Address for Notice and Delivery:

c/o DKR Oasis Management Company L.P.

1281 East Main Street

Stamford, CT 06902

Telephone:  (203) 324-8378

Facsimile:   (203) 324-8488

Attention:    Rajni A. Narasi, Assoc. General
                         Counsel

 

 

With a copy to:

McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Telephone:  (212) 547-5400
Facsimile:    (212) 547-5444
Attention:    Stephen E. Older, Esq.
                         Meir A. Lewittes, Esq.

 

 

[Secured Guaranty Signature Page]

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the undersigned has duly executed the
agreement as of the day and year first above written.

 

SECURED PARTY:

 

WEST COAST OPPORTUNITY FUND, LLC

 

By:/s/                                                                       

 

Name:

 

Title:

 

 

Address for Notice and Delivery:

2151 Alessandro Drive, Suite 100

Ventura, CA 93001

Telephone:  (805) 653-5333

Facsimile:   (805) 648-6488

Attention:    Atticus Lowe

 

 

With a copy to:

McDermott Will & Emery LLP
340 Madison Avenue
New York, New York 10173
Telephone:  (212) 547-5400
Facsimile:    (212) 547-5444
Attention:    Stephen E. Older, Esq.
                         Meir A. Lewittes, Esq.

 

 

[Secured Guaranty Signature Page]

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the undersigned has duly executed the
agreement as of the day and year first above written.

 

SECURED PARTY:

 

ENABLE GROWTH PARTNERS LP

 

By:/s/                                                                       

 

Name:

 

Title:

 

 

Address for Notice and Delivery:

Enable Capital Management

One Ferry Building, Suite 255

San Francisco, CA 94111

Telephone:  (415) 677-1578

Attention:    Brendan O’Neil, CFA and

                      Principal & Portfolio Manager

 

 

With a copy to:

Feldman Weinstein & Smith LLP

420 Lexington Avenue, Suite 2620

New York, New York 10170

Telephone: (212) 931-8719

Facsimile: (212) 997-4242

Attention: Joseph A. Smith

 

 

[Secured Guaranty Signature Page]

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the undersigned has duly executed the
agreement as of the day and year first above written.

 

SECURED PARTY:

 

ENABLE OPPORTUNITY PARTNERS LP

 

By:/s/                                                                       

 

Name:

 

Title:

 

 

Address for Notice and Delivery:

Enable Capital Management

One Ferry Building, Suite 255

San Francisco, CA 94111

Telephone:  (415) 677-1578

Attention:    Brendan O’Neil, CFA and

                      Principal & Portfolio Manager

 

 

With a copy to:

Feldman Weinstein & Smith LLP

420 Lexington Avenue, Suite 2620

New York, New York 10170

Telephone: (212) 931-8719

Facsimile: (212) 997-4242

Attention: Joseph A. Smith

 

 

[Secured Guaranty Signature Page]

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the undersigned has duly executed the
agreement as of the day and year first above written.

 

SECURED PARTY:

 

GLACIER PARTNERS LP

 

By:/s/                                                                       

 

Name:

 

Title:

 

 

Address for Notice and Delivery:

Glacier Partners Management, LLC

812 Anacapa #b

Santa Barbara, CA 93101

Telephone:  (805) 564-6769

Attention:    Peter Castellanos

 

 

 

 

 

[Secured Guaranty Signature Page]

NYK 1089612-4.079338.0012

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the undersigned has duly executed the
agreement as of the day and year first above written.

 

SECURED PARTY:

 

FREY LIVING TRUST

 

By:/s/                                                                       

 

Name:

 

Title:

 

 

Address for Notice and Delivery:

4105 NE Rigels Cove Way

Jensen Beach, FL 34957

Telephone:  (772) 334-0474

Attention:    Phil Frey

 

 

 

 

 

[Secured Guaranty Signature Page]

NYK 1089612-4.079338.0012

 

 